                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
CHRISTINE KRUMM, et al.

                           ,           )
              Plaintiff (s),           )
                                       )
                                                        4:19-cv-00182
      v.                               )     Case No.
                                       )
 KITTRICH CORPORATION                  )
                        ,              )
              Defendant(s).            )

                                   NOTICE OF INTENT TO USE
                                      PROCESS SERVER
                     Plaintiff
Comes now                       and notifies the court of the intent to use
         (Plaintiff or Defendant)
             First Legal Network

      (name and address of process server)
            1517 West Beverly Blvd.


            Los Angeles, CA    90026



To serve:                  KITTRICH CORPORATION

                                                          in the
      (name of defendants to be served by this process server)

above-styled cause. The process server listed above possesses the

requirements as stated in Rule 4 of the Federal Rules of Civil Procedure.

The undersigned affirms the information provided above is true and correct.
     02/05/2019                                    /s/ Yitzchak Kopel

      (date)                                 (attorney for Plaintiff)


                                             (attorney for Defendant)
